Citation Nr: 0119107	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  95-02 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Whether the veteran's claim of entitlement to service 
connection for residuals of a right hand injury was timely 
appealed.

2. Whether the veteran's claim of entitlement to a total 
disability evaluation based upon individual 
unemployability due to service-connected disabilities was 
timely appealed.

3. Whether the veteran's claim regarding the propriety of 
severance of service connection for post-traumatic stress 
disorder was timely appealed.

4. Entitlement to an original rating in excess of 10 percent 
for post-traumatic stress disorder, from October 21, 1992, 
to February 1, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to October 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from September and November 1995 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  

By way of a rather complex procedural history, the Board 
observes that a November 1994 initial rating decision granted 
the veteran's claim of service connection for post-traumatic 
stress disorder (PTSD) and awarded a 10 percent disability 
evaluation, effective from October 21, 1992.  The veteran 
filed a timely notice of disagreement (NOD) in February 1995 
as to the matter of the rating assigned for PTSD.  A 
statement of the case (SOC) was issued to him in February 
1995 and his substantive appeal (VA Form 9) regarding this 
matter was received by the RO the same month.  

In March 1995, the RO received the veteran's claims for 
service connection for residuals of a right hand injury and a 
total rating based upon individual unemployability due to 
service-connected disabilities (TDIU).  In a September 1995 
rating action, the RO proposed to sever service connection 
for PTSD, and denied the veteran's claims for service 
connection for residuals of a right hand injury and TDIU.  In 
a letter dated September 14, 1995, the RO notified the 
veteran of the proposed severance and of its denial of the 
other claims, and of his appellate rights.

In a letter received on October 19, 1995, and construed by 
the RO as an NOD as to the issues of service connection for a 
right hand disorder and TDIU, the veteran advised the RO that 
he was incarcerated.  He requested an opportunity to testify 
before a hearing officer, and requested the appropriate forms 
to appoint an accredited representative.

A November 1995 rating decision severed service connection 
for PTSD, effective February 1, 1996.  In its November 20, 
1995, letter to veteran, the RO acknowledged his request for 
a personal hearing regarding the denial of his claims for a 
right hand injury and TDIU, and the proposed termination of 
service connection for PTSD, and advised him of his appellate 
rights.  The RO told the veteran that his hearing request 
regarding the proposed severance of service connection was 
not received within 30 days of the proposal letter of 
September 14, 1995, and action to terminate service 
connection for PTSD would proceed, effective February 1, 
1996.  In a December 19, 1995, letter, construed by the RO as 
an NOD regarding the issue of severance of service connection 
for PTSD, the veteran reiterated his objection the RO's 
denial of service connection for residuals of a right hand 
injury and TDIU, requested a personal hearing regarding the 
severance issue, and again requested forms to appoint an 
accredited representative for the hearing.  He said he was 
incarcerated at the Luther Luckett Correctional Complex, and 
that the incarceration was the reason for his lack of 
treatment records since 1993.  The RO sent the veteran the 
requested forms in January 1996 and, on February 2, 1996, the 
RO received his signed VA 21-22 that appointed the Veterans 
of Foreign Wars of the United States (VFW) as his 
representative. 

In August 1998, the veteran testified at a personal hearing 
at the RO.  In October 1998, the RO issued a supplemental 
statement of the case (SSOC) regarding the issue of service 
connection for PTSD; the SSOC omitted reference to the laws 
and regulations regarding severance of service connection.  
In January 1999, the RO issued another SSOC regarding the 
issue of an increased rating for PTSD and, in November 1999, 
the veteran's representative submitted an NOD as to the 
severance/denial of service connection for PTSD referenced in 
the RO's January 1999 letter.

By decision of February 16, 2000, the Board remanded this 
matter, noting that the veteran had not been provided a 
statement of the case as to the issues of service connection 
for residuals of a right hand injury, TDIU, and severance of 
service connection for PTSD.

On February 29, 2000, the RO issued an SOC on the issues of 
entitlement to service connection for residuals of a right 
hand injury, TDIU, and severance of service connection for 
PTSD, that included the pertinent laws and regulations for 
severance of service connection, and advised the veteran of 
the need to submit a timely substantive appeal.  The 
veteran's representative submitted a substantive appeal as to 
these matters, which was received on May 15, 2000. 

The matter of entitlement to an original rating in excess of 
10 percent for post-traumatic stress disorder, from October 
21, 1992, to February 1, 1996, will be addressed in the 
Remand section below.


FINDINGS OF FACT

1. In a November 1994 rating decision, the RO granted service 
connection for PTSD and assigned a compensable disability 
evaluation, effective from October 21, 1992; the veteran 
subsequently filed a timely NOD; a SOC was issued in 
February 1995 and, that month, he submitted a substantive 
appeal as to the matter of an increased rating for that 
disability.

2. In a rating decision dated September 1, 1995, the RO 
denied the veteran's claim of entitlement to service 
connection for a right hand injury and for TDIU, and 
proposed to sever service connection for PTSD; in a letter 
dated September 14, 1995, the RO advised the veteran of 
its actions and that he had 30 days in which to submit a 
request for a hearing and of his appellate rights. 
 
3. On October 19, 1995, the RO received a letter from the 
veteran requesting a hearing, the RO construed the letter 
as a NOD regarding the issues of service connection for a 
right hand injury and TDIU.

4. In a rating dated November 13, 1995, the RO severed 
service connection for PTSD, effective from February 1, 
1996; in a November 20, 1995, letter, the RO notified the 
veteran of its action and his appellate rights.

5. On December 19, 1995, the RO received the veteran's 
request for a hearing, construed as an NOD as to the issue 
of severance of service connection for PTSD.

6. In August 1998, the veteran testified at a personal 
hearing at the RO regarding the issues of service 
connection for a right hand injury, the propriety of 
severance of service connection for PTSD, and TDIU; an 
SSOC was issued in October 1998 that did not include the 
laws and regulations regarding severance of service 
connection; in January 1999, the RO issued an SSOC 
regarding the issue of an increased rating for PTSD.

7. On February 29, 2000, the RO issued an SOC as to the 
issues of entitlement to service connection for a right 
hand injury, severance of service connection for PTSD and 
TDIU, that included all pertinent laws and regulations; 
the RO advised the veteran that he had to file a 
substantive appeal regarding these matters and enclosed 
instructions regarding how to complete a timely appeal.

8. On May 15, 2000, the RO received the veteran's VA Form 9 
(Appeal to Board of Veterans' Appeals) as to the matters 
of entitlement to service connection for a right hand 
injury, TDIU, and severance of service connection for 
PTSD.


CONCLUSIONS OF LAW

1. The veteran failed to submit a timely substantive appeal 
regarding the issue of entitlement to service connection 
for a right hand injury; thus, the Board has no 
jurisdiction over this matter, and the appeal must be 
dismissed.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & 
Supp. 2000): 38 C.F.R. §§ 20.200, 20.202, 20.302 (2000).

2. The veteran failed to submit a timely substantive appeal 
regarding the issue of entitlement to service connection 
for a right hand injury; thus, the Board has no 
jurisdiction over the matter, and the appeal must be 
dismissed.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & 
Supp. 2000): 38 C.F.R. §§ 20.200, 20.202, 20.302 (2000).

3. The veteran failed to submit a timely substantive appeal 
regarding the issue of the propriety of severance of 
service connection for post-traumatic stress disorder; 
thus, the Board has no jurisdiction over the matter, and 
the appeal must be dismissed.  38 U.S.C.A. §§ 7104, 7105, 
7108 (West 1991 & Supp. 2000): 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In October 1992, the veteran filed a claim of entitlement to 
service connection for post-traumatic stress disorder.  
Service medical and personnel records were obtained by the 
RO, and the veteran underwent a VA psychiatric examination in 
December 1992.  The examination report indicates that, three 
months earlier, the veteran accidentally shot his adult son.  
Diagnoses included PTSD.

In a June 1993 rating decision, the RO denied service 
connection for PTSD, because the veteran failed to report for 
further recommended psychological examination and there was 
no evidence that the diagnosed PTSD was related to service.  
The veteran was notified of the decision in a letter dated 
July 14, 1993.

In an August 1993 statement to the RO, the veteran said he 
had been continuously incarcerated since March 1993, but was 
willing to report for a VA examination.  VA examined him in 
September 1993.  The diagnosis was mild PTSD.  The veteran 
underwent VA psychological evaluation in November 1993, and 
pertinent diagnoses included alcohol dependence, in 
remission, and PTSD.  The examiner opined that the veteran's 
PTSD was related to the recent killing of his son, rather 
than military service.  According to a December 1993 VA 
psychiatric examination report, the VA physician agreed with 
the psychologist that the veteran's past employment 
disruption was due to alcoholism, although mild PTSD was also 
noted.  

In a November 1994 rating decision, the RO granted service 
connection for PTSD and awarded a 10 percent disability 
evaluation, effective from October 21, 1992.  The veteran was 
notified of the decision, and his procedural and appellate 
rights, in a letter dated December 1994.  

In January 1995, the RO received the veteran's NOD, 
disagreeing with the rating assigned to his PTSD.  In 
February 1995, the RO issued an SOC that addressed the 
veteran's claim of entitlement to an increased rating for 
PTSD.  In a letter that accompanied the SOC, the RO advised 
the veteran that, in order to complete his appeal, his 
arguments should be set out in the enclosed VA Form 9 (Appeal 
to Board of Veterans' Appeals).  The RO also told the veteran 
that, if he did not submit a substantive appeal within 60 
days after the mailing of the SOC, it would be assumed that 
he did not intend to complete his appeal, and the record 
would be closed.  The RO further advised the veteran that, if 
he required additional time, he should read the instructions 
that came with the VA Form 9.  The RO received the veteran's 
appeal as to this issue later the same month.  

In March 1995, the veteran filed claims of entitlement to 
service connection for a right hand injury, and TDIU.  In May 
1995, the VA Medical Center in Lexington, Kentucky, advised 
the RO that the veteran had not visited the facility since 
1993.  He submitted the name and address of his last 
employer.

In June 1995, the veteran underwent VA psychiatric 
examination, and the examiner diagnosed alcohol abuse and 
dependence and cocaine and polysubstance abuse, both in 
remission while in prison.  The VA examiner opined that he 
did not believe the veteran had PTSD related to any kind of 
combat experience.  The examiner noted that, two years 
earlier, a VA psychologist had concluded that combat 
stressors did not appear to be significant enough to warrant 
a diagnosis of PTSD, and that the PTSD appeared related to 
the killing of the veteran's son.  The VA examiner 
"thoroughly agreed with that opinion."

In a September 1, 1995, rating decision, the RO denied 
service connection for a right hand injury, denied TDIU, 
denied an increased rating for PTSD, and proposed to sever 
service connection for PTSD.  The veteran was informed of the 
RO's decision in a letter dated September 14, 1995.  The RO 
told him that service connection for PTSD had been granted in 
error.  The RO informed the veteran that, if additional 
evidence were not received within 60 days, it would sever 
service connection for PTSD.  He was informed that this 
benefit payment would stop the first day of the third month 
following the RO's notice to him of the final decision.  The 
RO advised the veteran that he might request a hearing to 
present evidence or argument on any important point in his 
claim, and indicated that, if his hearing request were 
received within 30 days, payments would continue at the 
present rate until the hearing was held and the hearing 
testimony reviewed.  The RO further indicated that, unless 
the veteran was heard from within 60 days, the RO would 
assume he had no additional evidence and did not want a 
hearing, and that a decision would be made based upon the 
evidence of record.  With the letter, the veteran was 
provided with information regarding his procedural and 
appellate rights, on an enclosed VA Form 4107.

On October 19, 1995, the RO received the veteran's request 
for a personal hearing to present evidence regarding the 
issues of entitlement to service connection for a right hand 
injury, TDIU, and why an increased rating rather than 
severance of service connection for PTSD should be granted.  

In a November 13, 1995, rating decision, the RO severed 
service connection for PTSD, effective February 1, 1996.  In 
a letter dated November 20, 1995, the RO notified the veteran 
that his request for a hearing had not been received within 
30 days of its proposal letter of September 14, 1995, and 
that action to terminate service connection for PTSD would 
proceed.  The RO advised the veteran that, effective February 
1, 1996, service connection for PTSD would be terminated.  
With that letter, the veteran was provided with information 
regarding his procedural and appellate rights, on an enclosed 
VA Form 4107.  

In a statement received on December 19, 1995, the veteran 
noted his request for a hearing regarding severance of 
service connection for PTSD; the RO construed the 
communication as an NOD as to that action.  The veteran 
requested the requisite forms to appoint an accredited 
representative to represent him at the hearing.  In a January 
1996 letter to the veteran, the RO sent the requested forms 
for the appointment of a service organization or an attorney 
as his representative.  In February 1996, the RO received the 
veteran's signed VA Form 21-22, appointing the VFW as his 
representative.  

In a July 1996 letter to the RO, the veteran said he had 
submitted his appointment of representative, but had not 
heard from the RO, and requested further medical evaluation.  
In an August 1996 letter to the veteran, the RO apologized 
for not scheduling his hearing request and said it would 
insure that his records were referred to his appointed 
service representative.  In September 1996, the RO wrote to 
the veteran and noted that, when claimants come from 
correctional facilities for hearings, they must arrange to be 
accompanied by a guard.  He was advised to make such 
arrangements.  The RO said it needed the name and address of 
a contact person at the correctional facility to arrange the 
date and time of his hearing.  In an October 1996 letter to 
the RO, the veteran said he did not have the information the 
RO requested, but provided the name and address of the Warden 
at Otter Creek Correctional Center, where he was 
incarcerated.  In a December 1996 letter, the RO advised the 
Warden that the veteran was scheduled for a hearing in 
February 1997 and provided the specifics regarding the 
hearing, but it does not appear that the hearing was held.  

In an October 1997 letter, the veteran inquired about the 
status of his October 1995 hearing request.  He said that he 
was no longer imprisoned, and requested information regarding 
the status of his claim.  In a lengthy May 1998 letter to the 
veteran, the RO noted his timely appeal regarding the issue 
of an increased rating for PTSD.  It also noted his March 
1995 claims for service connection for a right hand injury 
and TDIU, that were denied.  The RO said that the veteran had 
been notified of the proposal to sever service connection in 
the September 14, 1995, letter.  Further, the RO notd that, 
on October 19, 1995, it had received the veteran's request 
for a hearing and to submit new evidence, but noted that the 
hearing request had not not received within the 30 days of 
the proposal to sever service connection, and he was advised 
that action to terminate service connection for PTSD would 
proceed.  The RO told the veteran that, in November 1995, it 
was decided to sever service connection for PTSD, and he was 
advised of that decision in the RO's letter of November 20, 
1995, that indicated severance was effective February 1, 
1996.  The RO also advised the veteran that, in its December 
20, 1996, letter, he had been notified that a personal 
hearing was scheduled in February 1997, but he did not attend 
the hearing.  Thus, all actions on his claim were closed.  
However, the RO informed the veteran that, if he wished to 
reschedule a personal hearing, he needed to state so in 
writing and to explain why he did not attend the previously 
scheduled hearing.

In a May 1998 written statement, the veteran requested that a 
new hearing date be scheduled.  He said he had never received 
the letter regarding the February 1997 hearing.  He said the 
last letter he received from the RO was dated September 27, 
1996.  

In August 1998, the veteran requested that the RO obtain 
psychological evaluation records, dated from 1992 to 1996, 
from the Luther Luckett Corrections Complex.  He enclosed a 
signed authorization for release of the information.

In August 1998, the veteran and his wife offered testimony at 
a personal hearing at the RO in Louisville.  The Veterans of 
Foreign Wars represented him.

In October 1998, the RO issued an SSOC in which it addressed 
the issue of service connection for PTSD, but did not include 
the laws and regulations regarding severance of service 
connection.  In the transmittal letter accompanying the SOC, 
the RO told the veteran that, since he had filed a 
substantive appeal with respect to all issues contained in 
the SOC, a response at that time was optional.

In January 1999, the RO issued an SSOC regarding the issue of 
the appropriate disability rating for PTSD.  In an 
accompanying letter the RO noted that, in October 1998, the 
veteran was sent an SSOC regarding the issue of PTSD.  The RO 
said a review of the file revealed that an NOD was not 
received within one year following the November 20, 1995, 
decision notification regarding severance.  The RO informed 
the veteran that his request for a personal hearing did not 
constitute an NOD, and that, lacking an NOD on that issue, 
the RO should not have sent an SOC or SSOC on the issue.  It 
was further noted that the hearing officer's decision 
explained in the October 1998 SSOC represented an appealable 
decision.  The RO enclosed VA Form 4107 regarding the 
veteran's procedural and appellate rights.  The RO said an 
NOD regarding that decision had to be received by January 13, 
2000.  If it were received within 60 days, the RO said it 
would be processed and there would be an opportunity for it 
to go the Board with the increased rating issue.  

A Statement of Accredited Representative (VA Form 646) is 
dated April 30, 1999, and addresses the issues of an 
increased rating for PTSD prior to severance of service 
connection, and reinstitution of service connection for PTSD.  

In a letter dated May 3, 1999, the RO advised the veteran 
that his appeal was being certified to the Board.  He was 
informed that the time limit within which he could submit 
additional evidence regarding his appeal was 90 days from the 
date of the letter or the date the Board promulgated a 
decision, whichever came first.   The RO notified the veteran 
that any new request for a hearing or any additional evidence 
should be mailed directly to the Board.   The RO enclosed 
information regarding 38 C.F.R. § 20.1304 (2000) that 
concerned the time limits previously noted.  Also that same 
day, the RO completed a Certification of Appeal (VA Form 8) 
as to the issue of an increased evaluation of PTSD, prior to 
severance.

An NOD as to the issues of severance/service connection for 
PTSD is dated November 3, 1999, and was submitted by the 
veteran's service representative.  It referenced the RO's 
letter of January 13, 1999.  

In February 2000, following remand by the Board, the RO 
issued an SOC regarding the issues of entitlement to service 
connection for right hand injury, TDIU, and severance of 
service connection for PTSD that included the pertinent laws 
and regulations regarding severance.  In the February 29, 
2000, letter accompanying the SOC, the RO informed the 
veteran that, if he decided to continued his appeal, he 
needed to file a formal appeal, by following the instructions 
and filing a completed VA Form 9 that was enclosed.  The RO 
advised the veteran to read the instructions with the VA Form 
9 that told him what he needed to do and how much time he had 
to do it, if he wished to continued his appeal.  The veteran 
was advised to contact the RO if he any questions or did not 
receive a copy of the VA Form 9.  

On May 15, 2000, the RO received a VA Form 9, dated May 10, 
2000, and signed by the veteran's representative, as to the 
issues of service connection for right hand injury, 
entitlement to TDIU, and severance of service connection for 
PTSD.  

The veteran did not respond to an August 2000 Board request 
to clarify his wishes regarding a personal hearing.

In a November 2000 statement, the veteran's accredited 
representative contended that the official date of 
notification of severance was January 13, 1999, the date of 
the SSOC issued by the RO.  The representative noted that the 
November 20, 1995, letter was "still only a proposal because 
the veteran had not yet had his hearing."  Further, the 
representative asserted that the substantive appeal received 
in May 2001 was "slightly more than 60 days after issuance 
of the SOC pertaining to the severance".  

II.  Analysis

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by 
an NOD and completed by a substantive appeal after an SOC has 
been furnished.  See 38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9, (Appeal to Board of Veterans' Appeals), or correspondence 
containing the necessary information.  If the SOC and any 
prior SSOC addressed several issues, the substantive appeal 
must either indicate that an appeal is being perfected as to 
all of those issues or must specifically identify the issues 
being appealed.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination being appealed.  Proper completion and filing 
of a substantive appeal are the last actions the appellant 
needs to take in order to perfect an appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of 
mailing of the letter of notification will be presumed to be 
same as the date of that letter, for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  Notice for VA purposes is a written 
notice sent to the claimant's latest address of record.  38 
C.F.R. § 3.1(q) (2000).

The United States Court of Appeals for Veterans Claims has 
held that the formality of perfecting an appeal to the Board 
is part of a clear and unambiguous statutory and regulatory 
scheme that requires the filing of both a notice of 
disagreement and a formal appeal.  When an appellant fails to 
file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the veteran for the 
Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  More recently, 
VA's General Counsel held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal, and may dismiss an appeal 
in the absence of a timely filed substantive appeal.  Under 
such circumstances, however, the General Counsel indicated 
that the claimant should be first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99 (Aug. 18, 1999).

The record reflects that the issues on appeal were originally 
characterized by the RO as entitlement to service connection 
for a right hand injury, entitlement to TDIU, and severance 
of service connection for PTSD.  However, in January 2001, 
the Board determined that there was a question as to whether 
the veteran had submitted a timely substantive appeal with 
respect to these issues.  Accordingly, the Board sent the 
veteran a letter to ensure that he was advised of the 
pertinent law and regulations, and to ensure that he had the 
opportunity to present evidence and argument with respect to 
the matter.  See Marsh, supra.  In a January 2001 statement, 
the veteran's service organization representative indicated 
that the file had been reviewed again in light of the Board's 
letter, and there were no additional comments to advance.  
See VAOPGCPREC 9-99, supra.

Having reviewed the complete record, the Board finds that the 
veteran failed to perfect his appeal with regard to his 
claims of entitlement to service connection for a right hand 
injury and TDIU, and the propriety of severance of service 
connection for PTSD.  An appeal must be perfected within one 
year of the date of notice of the initial rating or within 60 
days afterf the issuance of an SOC, whichever period ends 
later.  One year from the date of notice of the initial 
rating decision as to the instant matters regarding service 
connection for a right hand injury and TDIU was in September 
1996, and in November 1996 as to the matter of severance of 
service connection for PTSD.  The veteran's request for a 
hearing as to that matter was received on October 19, 1995, 
more than 30 days after the notification of the proposed 
termination.  See 38 C.F.R. § 3.105 (i) (2000).

Moreover, sixty days from the date of issuance of the SOC was 
April 29, 2000.  However, the earliest document filed by the 
veteran or his representative regarding these issues, 
following the February 2000 SOC, was the VA Form 9, dated May 
10, 2000, and received on May 15, 2000.  The envelope that 
transmitted the VA Form 9 is not in the claims file, and a 
service department transmittal form is dated May 12, 2000, 
therefore the Board presumes that it was mailed within three 
days prior to its receipt.  See 38 C.F.R. § 20.305.

Thus, even presuming, as we have, that the document (the VA 
Form 9) was mailed three days prior to the date of its 
receipt, the Board must still conclude that it was not 
received within 60 days of the date of issuance of the SOC.  
Three days prior to May 15, 2000, was May 11, 2000 (excluding 
Saturdays and Sundays), which is still twelve days past the 
date on which the veteran was required to file his 
substantive appeal.  The Board has reviewed the record in 
this case and has not identified any document filed within 
the requisite period that can be deemed to be a timely 
substantive appeal.

The evidence reflects that the veteran was advised of the 
necessity to file his appeal within one year from the date of 
notice of the initial ratings or 60 days after the date of 
the Statement of the Case, and he was also advised of what 
was required of him if he needed more time to do so.  The 
veteran did not comply with the instructions set forth in the 
VA Form 4107 provided in both September and November 1995, 
nor did he comply with the instructions set forth in the 
cover letter that accompanied the February 2000 SOC. 

VA regulations set forth specific requirements for perfecting 
an appeal before the Board, and any request for an extension 
of the period for filing a substantive appeal must be in 
writing and must be made prior to expiration of the time 
limit for filing the substantive appeal or the response to 
the SOC.  See 38 C.F.R. § 20.303 (2000).  Any request for an 
extension of time to file the appeal in this case appeal 
would have to have been filed on or before April 29, 2000.  
See 38 C.F.R. § 20.303.  There is no evidence of record that 
the veteran ever requested an extension of time to file his 
appeal.  Although, in November 2000, the veteran's 
representative argued that the "official date of 
notification of severance was 1/13/99", the Board points 
out, in this regard, that 38 C.F.R. § 3.105(i) (2000) is 
explicit in setting forth the requirements for a request for 
a predetermination hearing.  The veteran's initial hearing 
was request was not received within thirty days of the 
September 14, 1995, notification of the proposed termination.  

Nevertheless, the Board would point that the veteran's time 
to file his substantive appeal in these matters was, in fact, 
extended by his filing written requests for a hearing, in 
October and December 1995.  The requested hearing was not 
held until August 1998, and an SOC was not issued until 
February 2000.  See 38 C.F.R. § 20.303 (2000). 

Notwithstanding the above, the General Counsel has held that, 
if a claimant has not yet perfected an appeal and VA issues 
an SSOC in response to evidence received within the one-year 
period following the mailing date of notification of the 
determination being appealed, 38 U.S.C. § 7105(d)(3) and 38 
C.F.R. § 20.302(c) require VA to afford the claimant at least 
60 days from the mailing date of the SSOC to respond and 
perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  To the extent 
that 38 C.F.R. § 20.304 purports to provide otherwise, it was 
held to be invalid.  VAOPGCPREC 09-97 (Feb. 11, 1997).

Pursuant to VAOPGCPREC 09-97, the Board has considered 
whether any document submitted within 60 days of the January 
1999 SSOC could constitute a timely substantive appeal.  
However, the next correspondence received thereafter, from 
either the veteran or his representative, was the 
representative's April 30, 1999, VA Form 646.  This document 
cannot constitute a timely substantive appeal as to the issue 
of severance of service connection for PTSD, because it was 
filed after the expiration of the 60 day time limit following 
of the issuance of the SSOC.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.  

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time; rather, 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  In this instance, the 
veteran has provided no basis for a finding that such good 
cause exists.  In fact, in May 1998, he stated that he 
received correspondence from the RO through September 1996.  
Thus, he was placed on notice of the steps in the appellate 
process.  Moreover, in November 2000, his representative 
agreed that the VA Form 9 was "slightly" late.  The 
regulations clearly set forth the time limits for filing a 
timely substantive appeal.  The veteran did not file his 
appeal within these statutory guidelines, and his 
representative has acknowledged that.

The Court has addressed the issues of whether the language of 
38 C.F.R. § 3.109(b) conflicts with that of 38 C.F.R. § 
20.303, and which of these regulations should control.  The 
Court held that 38 C.F.R. § 20.303 applies specifically to 
the filing of a substantive appeal, and that the two 
regulations do not conflict; rather the Court found that one 
is general and the other specific.  The Court noted that a 
familiar tool of statutory construction was the "principle 
that a more specific statute will be given precedence over a 
more general one. . . ."  Roy, supra, at 556-557, citing 
Busic v. United States, 446 U.S. 398, 404 (1980); Preiser v. 
Rodriquez, 411 U.S. 475, 489-90 (1973).  Significantly, the 
Court held that 38 C.F.R. § 20.303 takes precedence, and 
commented that a contrary view as to a regulatory scheme 
promulgated under statutory authority would make no sense.  
As previously indicated, there is no evidence of record in 
this case that the veteran ever requested an extension of 
time to file his substantive appeal.

Moreover, in this case, even if the provisions of 38 C.F.R. § 
3.109 were applicable (and the Board has determined that they 
are not), the required action, i.e., the filing of a 
substantive appeal, was not taken concurrent with or prior to 
the filing of a request for extension of the time limit.  
Moreover, the veteran has not demonstrated good cause for his 
delay in filing.  As indicated immediately above, he has 
provided no basis for finding that there is good cause for 
extending the time period.

Therefore, because the veteran has not complied with the 
legal requirement for perfecting an appeal, the law is 
dispositive of the issue and the appeal must be dismissed on 
that basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  There is no other submission from the veteran or his 
representative that could be reasonably construed to be a 
timely substantive appeal.  A timely substantive appeal not 
having been filed with regard to the September and November 
1995 rating decisions, the appeal has not been perfected, and 
it is hereby dismissed.

The Board further notes that, during the pendency of this 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which amended and clarified 
the law as to VA's obligation to provide notice and 
assistance to claimants seeking benefits.  The new statute 
specifies that the Secretary shall make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Public Law No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required, 
because there is no reasonable possibility that it would aid 
in substantiating the veteran's claim.  As discussed in 
detail above, the record reflects that the veteran was 
advised of the necessity to file his appeal within one year 
from the date of notice of the initial ratings or 60 days of 
the date of the statement of the case, and he was also 
advised of what was required of him if he needed more time to 
do so.  He was provided with his procedural and appellate 
rights in the VA Forms 4107 provided in both September and 
November 1995, and in the cover letter and instructions that 
accompanied the February 2000 SOC.  Nevertheless, the veteran 
did not submit a timely substantive appeal regarding the 
issues of entitlement to a right hand injury and TDIU, and 
the propriety of the severance of service connection for 
PTSD. 

In addition, we note that, in October 2000 and January 2001, 
the veteran and his representative were advised by the Board 
that the issue of timeliness of the substantive appeal was 
under consideration, and that he was being afforded an 
opportunity to submit evidence and/or argument as to that 
issue (the first of the two letters contained an error as to 
the sequence of events in the case, and was replaced by the 
second).  With all due respect for the response of the 
veteran's representative on that subject, which the Board has 
carefully considered, nothing has been submitted to alter the 
untimeliness of the appeal.

Under such circumstances, where the veteran has not complied 
with the legal requirement for perfecting an appeal, the 
Board finds that further development pursuant to the 
provisions of the VCAA is not warranted, as no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis, 6 Vet. App. at 430 (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided). 


ORDER

The veteran did not file a timely substantive appeal 
regarding the issue of entitlement to service connection for 
a right hand injury.  This issue is not properly before the 
Board for appellate review and is, accordingly, dismissed.

The veteran did not file a timely substantive appeal 
regarding the issue of entitlement to a total rating based 
upon individual unemployability due to service-connected 
disabilities.  This issue is not properly before the Board 
for appellate review and is, accordingly, dismissed.

The veteran did not file a timely substantive appeal 
regarding the issue of the propriety of severance of service 
connection for PTSD.  This issue is not properly before the 
Board for appellate review and is, accordingly, dismissed.


REMAND

As noted above, service connection for PTSD was granted in a 
November 1994 rating decision that assigned a 10 percent 
disability evaluation, effective from October 21, 1992.  The 
veteran contends that the manifestations of his psychiatric 
disability were more disabling than represented by the 
assigned disability evaluation. 

It is noted that the veteran's disagreement is with the 
disability rating assigned for PTSD following the initial 
grant of service connection.  This raises the possible 
applicability of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Additionally, effective November 7, 1996, VA amended several 
sections of the Rating Schedule in order to update the 
portion of the Rating Schedule pertaining to mental 
disorders, to ensure that current medical terminology and 
unambiguous criteria are used.  38 C.F.R. §§ 4.125-4.130 
(2000).  The changes included redesignation of section 4.132 
as section 4.130, and the revision of the newly redesignated 
section 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances, 
the nomenclature employed in the diagnosis of mental 
disorders was changed to conform with the Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), replacing DSM-
III-R.

The U.S. Court of Appeals for Veterans Claims has held that, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, pursuant to Rhodan v. West, 12 Vet. App. 55 (1998), 
the old rating criteria are for application previous to the 
effective date of the change, and both the old and new rating 
criteria are for consideration as of the effective date of 
the regulatory change, November 7, 1996.  

In this case, since service connection for PTSD was severed 
effective February 1, 1996, the period of time during which 
his disability rating is in issue can only be from October 
21, 1992, to February 1, 1996.  Therefore, the veteran is 
entitled to have his claim considered under only the rating 
criteria in effect during that time, i.e., the old rating 
criteria.  See Rhodan, supra.

Further, as described above, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
14 Vet. App. at 280; see also Karnas v. Derwinski, 1 Vet. 
App. at 308.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

The Board notes that there appear to be medical records 
pertinent to the veteran's claim that the RO failed to 
obtain.  Specifically, in May 1995, the VAMC in Lexington, 
Kentucky, advised the RO that the veteran had not been 
treated since 1993.  However, starting with an August 1993 
written statement to the RO in which the veteran said he had 
been "continuously incarcerated since the 26th of March, 
1993" and gave his address as the Luther Luckett 
Correctional Complex, the RO knew the veteran was imprisoned.  
Thus, the RO was on notice of the veteran's incarceration 
and, starting in October 1994, the RO addressed its 
correspondence to him at the Luther Luckett Correctional 
Complex.  In his December 1995 letter to the RO, the veteran 
said that this "incarceration is the reason there are no 
[VA] treatment records since 1993."  In August 1998, the 
veteran submitted a written request to the RO to obtain his 
psychological evaluation records from the Luther Luckett 
Correctional facility.  He included a signed authorization 
for release of medical information on which he noted the 
dates of treatment were from 1992 to 1996.  There is no 
indication that the RO attempted to obtain these records.  
See VCAA § 3(a), 114 Stat 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

Additionally, it is unclear whether the veteran is in receipt 
of Social Security Administration (SSA) disability benefits.  
In a March 1995 Statement in Support of Claim (VA Form 21-
4138), evidently completed on the veteran's behalf, his wife 
reported income from "social security" and "S.S.I.".  
However, it is unclear whether the veteran and/or his wife 
receive SSA disability benefits.

The Court of Appeals for Veterans Claims has held that, where 
VA has notice that the veteran is receiving disability 
benefits from SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Further, the Court recently 
concluded, in the case of Tetro v. Gober, 14 Vet. App. 110 
(2000), that VA has the duty to request information and 
pertinent records from other federal agencies, when on notice 
that such information exists.  This would include a decision 
from the SSA.  See Tetro v. Gober, supra.  Accordingly, the 
veteran's SSA records, if, in fact, that agency has records 
pertaining to the veteran, must be obtained in connection 
with his claim of entitlement to an increased rating for PTSD 
for the 1992-1996 time period.

Accordingly, the veteran's claim is REMANDED to the RO for 
the following action:

1. The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records (not already on file) 
pertinent to his claim for an increased 
rating for PTSD, for the period from 
October 21, 1992, to February 1, 1996.  
When the requested information and any 
necessary authorizations have been 
received, the RO should attempt to 
obtain copies of all indicated records 
and associate them with the claims file.  
In any event, the RO should request all 
psychological and psychiatric records, 
from 1992 to 1996, regarding the veteran 
from the Luther Luckett Correctional 
Complex.

2. The RO should determine whether the 
veteran is currently receiving (or at 
any time has received) Social Security 
Administration disability benefits.  If 
so, the RO should contact the Social 
Security Administration and request 
copies of the decision awarding the 
veteran disability benefits and all 
documents considered in connection with 
the decision regarding the veteran's 
claim for disability benefits.

3. Then, the RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §  3(a), 114 Stat. 
2096-98 (2000) is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures are fully 
complied with and satisfied.  Id.

4. Thereafter, the RO should readjudicate 
the claim for a rating in excess of 10 
percent for post-traumatic stress 
disorder, from October 21, 1992, to 
February 1, 1996, with consideration 
given to staged ratings, see Fenderson, 
supra.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC) regarding 
all issues for which a substantive 
appeal has been timely received.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



